In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1664V
                                          UNPUBLISHED


    KEVIN CARASITI,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: June 29, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu); Shoulder Injury Related to
                                                                Vaccine Administration (SIRVA)
                         Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

        On October 28, 2019, Kevin Carasiti filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an Influenza (“flu”) vaccine administered on
November 15, 2017. Petition at 1; Stipulation, filed at June 29, 2021, ¶¶ 1-2. Petitioner
further alleges that the vaccine was administered within the United States, that he
suffered the residual effects of the SIRVA for more than six months, and that there has
been no prior award or settlement of a civil action for damages on his behalf as a result
of his condition. Petition at 1-4; Stipulation at ¶¶ 3-5. “Respondent denies that Petitioner
suffered a SIRVA Table injury, and denies that the flu vaccine caused Petitioner to suffer
from a right shoulder injury or any other injury or his current condition.” Stipulation at ¶ 6.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on June 29, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $35,731.66 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                )
KEVIN CARASITI,                                 )
                                                )
                Petitioner,                     )
                                                )        No. 19-1664V
        V.                                      )        Chief Special Master Corcoran
                                                )        ECF
SECRETARY OF HEALTH AND                         )
HUMAN SERVICES,                                 )
                                                )
                Respondent.                     )


                                           STIPULATION

        The parties hereby stipu1ate to the following matters:

        1. Kevin Carasiti, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the ''Vaccine Program'').

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza (''flu'') vaccine, which vaccine is contained in the Vaccine Injury Table (the '"fable''),

42 C.F.R § 100.3 (a).

        2. Petitioner received the flu vaccine on November 15, 2017.

        3. The vaccination was administered within the United States.

        4. Petitioner alleges that he sustained a right shoulder iajury related to vaccine

administration (''SIRVA") within the time period set forth in the Table, or in the alternative, that

his alleged shoulder injury was caused by the vaccine. He further alleges that he experienced the

residual effects of his alleged injury for rrore than six rronths.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a resuh of his condition.
        6. Respondent denies that petitioner suflered a SIRVA Table injury, and denies that the

flu vaccine caused petitioner to sufler from a right shoulder injury or any other iqjury or his

cmrent condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Hwnan Services will issue

the following vaccine compensation pa)'lll:nt:

        A lump swn of$35,731.66 in the form of a check payable to petitioner. This
        amcnmt represents compensation for all damages that would be available mder 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to finther proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any ite~ or services for which the Program is not primarily liable

mder 42 U.S.C. § 300aa-15(g), to the extent that pa)'lll:nt bas been made or can reasonably be

expected to be made mder any State compensation progr~, insurance policies, Federal or

State health benefits progra~ (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                   2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(0, subject to the availability of sufficient statutory fimds.

        12. 1be parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Heahh and Human Services from any and all actions or causes of action

(including agreements, judgmmts, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account o~ or in any way growing out o~ any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resuhing

from, or alleged to have resuhed from, the flu vaccination administered on November 15, 2017,

as alleged by petitioner in a petition for vaccine compensation filed on or about October 28,

2019, in the United States Court of Federal Claims as petition No. 19-1664V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
        15. If the special master fails to issue a decision in conwlete confonnity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in confunnity with a

decision that is in conwlete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and conwlete negotiated settlement of liability and

damages claimed W1der the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absohrtely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a conwromise of the parties' respective positions as to liability and/or

ammnt of damages, and further, that a change in the nature of the injury or condition or in the

items of conwensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Heahh and Human Services that the flu vaccine caused petitioner to have a right

shoulder injury or any other injury or his ctrrrent condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

I
I
I
I
I
I
I
I
I
I


                                                   4
    Respectfully s ~ d ,

    PETITIONER:



    ~~~r
    ATTORNEY OF RECORD FOR                     AU1HORIZED REPRESENTATIVE
    PE   ONER:                                 OF THE ATTORNEY GENERAL:


                                               . JA-e~~p (' ~
                                               HEATHER L. PEARLMAN
         r                                     ~ Deputy Director
    715 Twining Road                           Torts Branch, Civil Di:vi